Citation Nr: 0800780	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-17 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on March 7, 2004, at Tahlequah City 
Hospital.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma 
(VAMC).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
the treatment received by him from Tahlequah City Hospital on 
March 7, 2004, is shown to have been rendered for a medical 
emergency.  

2.  On March 7, 2004, the veteran was rated permanently and 
totally disabled as a result of his service-connected 
disabilities.

3.  Resolving all reasonable doubt in favor of the veteran, 
federal facilities were not feasibly available to the veteran 
on March 7, 2004.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred on March 7, 2004, at 
Tahlequah City Hospital, have been met.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable disposition herein, the Board finds 
that a discussion as to whether VA's duties to notify and 
assist the veteran have been satisfied is not required.  The 
Board also finds that no further notification or assistance 
is necessary, and that deciding the appeal at this time is 
not prejudicial to the veteran.

The veteran is seeking payment or reimbursement of private 
medical care expenses incurred on March 7, 2004, at Tahlequah 
City Hospital.  He contends that VA facilities were not 
feasibly available to provide the medical services which he 
received, and that he was instructed by VAMC to report to the 
nearest emergency room after discussing his condition over 
the telephone.  

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 
C.F.R. § 17.52.  However, the veteran in this case is not 
alleging that VA contracted with Tahlequah City Hospital for 
the medical treatment at issue herein.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility on March 
7, 2004.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  The veteran in 
Smith argued that his non-VA care was authorized because his 
VA treating physician had informed him that arrangements were 
made for him to be treated at a non-VA medical facility.  The 
Court, in rejecting that contention, observed that the advice 
of a doctor to go to a non-VA hospital is not the specific 
type of authorization of payment contemplated in the VA 
regulation.  In this case, there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses he incurred on March 7, 2004.  The 
veteran has never asserted that such authorization was given, 
and there is no evidence of record suggesting that any such 
authorization was given.  Similar to the Smith case, specific 
formalities which must be followed under 38 C.F.R. § 17.54 
were not complied with, as a result of which proper 
authorization from VA was not obtained.  

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
incurred on March 7, 2004, from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.  Accordingly, the Board must conclude that 
prior authorization for the private medical treatment 
received on March 7, 2004, was not obtained pursuant to 38 
C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The Court has stated that a:

second avenue for potential relief for a 
veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the 
Secretary "may, under such regulations 
as the Secretary shall prescribe, 
reimburse . . . for the reasonable value 
of such care or services . . . for which 
such veterans have made payment."

Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.  

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.  

In support of his claim herein, the veteran alleges that the 
condition for which he sought treatment on March 7, 2004, 
constituted a life-threatening medical emergency, and at the 
time he sought treatment, VA facilities were not available to 
him.  In addition, he contends that the severity of the 
condition, as well as the proximity of the VA facility made 
VA treatment unfeasible.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that payment or reimbursement of private medical 
expenses incurred March 7, 2004, at Tahlequah City Hospital 
is warranted.  

At the time of this treatment, the veteran had been rated 
permanently and totally disabled since April 2001.  
Specifically, on March 7, 2004, service connection was in 
effect for post-traumatic stress disorder, rated 100 percent 
disabling; arteriosclerosis, rated 20 percent disabling; 
diabetes mellitus, rated 20 percent disabling; paralysis of 
the sciatic nerve, left side, rated 10 percent disabling; 
paralysis of the sciatic nerve, right side, rated 10 percent 
disabling; paralysis of the median nerve, left side, rated 10 
percent disabling; paralysis of the median nerve, right side, 
rated 10 percent disabling; and deformity of the penis, rated 
noncompensable.  The veteran was also rated permanently and 
totally disabled since April 1, 2001.

The Board further finds the evidence of record to be in 
equipoise as to whether the treatment received from the 
Tahlequah City Hospital on March 7, 2004, was rendered for a 
medical emergency.  In support of the claim, the veteran 
testified and submitted statements indicating that the pain 
in his spine and left hip at the time he sought treatment had 
increased to the point where he was no longer able to stand, 
walk or drive on his own.  He further testified that he 
believed these symptoms were related to his service-connected 
diabetes mellitus, and that he was concerned about possible 
limb amputation.  A lay statement from a friend of the 
veteran, stamped received in October 2005, indicates that he 
drove the veteran to the hospital on March 7, 2004.  He 
indicated that the veteran had to be carried from his home to 
the car due to severe pain.  When they arrived at the 
hospital, he indicated that the veteran was crying due to 
severe pain, and that the veteran had to be carried into the 
hospital due to pain.  In contrast, the private treatment 
records from March 7, 2004, indicate that the veteran was 
able to ambulate with a slow limp.  Moreover, the hospital 
report indicates that the veteran's pain had started the 
prior evening and progressively worsened.  As for his noted 
ability to ambulate, the veteran testified that the pain 
relievers he was given upon his arrival to the hospital did 
eventually allow him to ambulate with difficulty and pain.  
Under these circumstances, the Board finds the evidence in 
equipoise as to whether this treatment was rendered in a 
medical emergency, and therefore, resolving all reasonable 
doubt in favor of the veteran, the treatment received from 
Tahlequah City Hospital on March 7, 2004, is shown to have 
been rendered for a medical emergency.  

Finally, the Board finds that a federal facility was not 
shown to be feasibly available to the veteran on March 7, 
2004.  At his hearing before the Board, the veteran testified 
that at the time he sought treatment, he was seventeen miles 
from the Tahlequah City Hospital.  He further testified that 
the next closest federal facility was the VA Hospital in 
Muskogee, Oklahoma, which was an additional forty miles and 
approximately one and one-half hours away.  The veteran 
testified that he could not have made the trip to the nearest 
VA facility due to the pain he was experiencing. Moreover, 
the veteran indicated that he would not have made the trip to 
the VA facility even if he had known he would be responsible 
for payment.  Supporting his claim is the lay statement from 
the veteran's friend, received in October 2005.  He indicated 
that the veteran's condition prevented him from driving, that 
the trip to the closest medical facility (Tahlequah City 
Hospital) had reduced the veteran to tears secondary to pain, 
and that the veteran was unable to walk when he arrived at 
the hospital due to pain.  Under these circumstances, and 
once again resolving all reasonable doubt in favor of the 
veteran, the Board finds that federal facilities are shown to 
be feasibly available to the veteran on March 7, 2004.

The Board therefore finds that the evidence as a whole 
supports reimbursement or payment for the unauthorized 
private medical care that the veteran received at Tahlequah 
City Hospital on March 7, 2004, under the provisions of 38 
U.S.C.A. § 1728(a).  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 
(1990).  The appeal is therefore granted.


ORDER

Payment or reimbursement of private medical expenses incurred 
March 7, 2004, at Tahlequah City Hospital is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


